Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2014

                                     No. 04-13-00843-CV

                                    David V. MARTINEZ,
                                          Appellant

                                               v.

                                 Clarissa Ann RODRIGUEZ,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-EM-505713
                          Honorable Olin B. Strauss, Judge Presiding

                                        ORDER
        On December 3, 2013, appellant filed an Affidavit of Indigency with this court, and this
court forwarded a copy to the trial court. The clerk’s record was due on January 3, 2014, but has
not been filed. Ms. Donna Kay McKinney is the court clerk responsible for timely filing the
clerk’s record in this cause. Ms. McKinney is hereby ORDERED to file the clerk’s record no
later than February 11, 2014.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court